DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is in response to the June 27, 2022 printer query in order to correct for a claim to foreign priority.  The content of the June 14, 2022 Notice of Allowance appears below; a corrected PTO-37, which corrects the indication of a claim to foreign priority, is attached.

Withdrawn Claim Objection & Rejections
The objection to claim 29 (at par. 1-2 of the 03/03/2022 Office action) is withdrawn in light of applicant’s 05/27/2022 amendments.
The nonstatutory double patenting rejection of claims 1-29 over claims 1-29 of US 10,898,700 B2 to Wang et al. (matured from copending Application No. 16/519,677) (at par. 3-5 of the 03/03/2022 Office action) is withdrawn in view of the terminal disclaimers filed May 27, 2022 for US 10,898,700, which was approved May 27, 2022.

Terminal Disclaimer
Applicant’s terminal disclaimer: filed May 27, 2022 for US 10,898,700 B2 to Wang et al., matured from copending Application No. 16/519,677, approved on May 27, 2022 is acknowledged.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is WANG (WO 2009/051614 A1, Publ. Apr. 23, 2009; hereinafter, “Wang”; of record).  Wang is directed to drug releasing coating for medical devices.  Wang, title & abstract.  In this regard, Wang teaches “6 PTCA balloon catheters (3.5 and 3.0 mm in diameter and 20 mm in length)” that are “loaded with a formulation 18-28 in example 1” (Wang, par. [0300], Ex. 15) in order to obtain a “coated PTCA balloon catheter was inserted into a target site in the coronary vasculature” (Wang, par. [0301], Ex. 15), which relates to the drug-coated, balloon catheter of the instant claims since Wang also discloses:
[0230] It is contemplated that the medical devices of embodiments of the present invention have applicability for treating blockages and occlusions of any body passageways, including, among others, the vasculature, including coronary, peripheral, and cerebral vasculature, the gastrointestinal tract, including the esophagus, stomach, small intestine, and colon, the pulmonary airways, including the trachea, bronchi, bronchioles, the sinus, the biliary tract, the urinary tract, prostate and brain passages.  They are especially suited for treating tissue of the vasculature with, for example, a balloon catheter or a stent.
(Wang, par. [0230]), whereby it is noted that “treating blockages and occlusions of any body passageways, including, among others, [...], the urinary tract, prostate” (Wang, par. [0230]) relates to the requirements of independent claim 1 for treating a “gastrointestinal stricture.” However, Wang DOES NOT TEACH the active step requirements of independent claim 1 for “flushing the body lumen stricture with a flushing media comprising water, saline solution, or a water solution comprising at least one water-soluble additive,” and “exposing the balloon catheter to a liquid comprising the flushing media in the body lumen stricture for a soaking period prior to inflation to hydrate the coating layer.”  Although flushing of the urinary tract is known for displacing blood or other obstructions in order to ablation of resection products (see, for instance, US 7,882,841 B2 to Aljuri et al., at col. 4, ln. 4-18, which discloses flushing the urethra after ablation to remove ablation or resection products), the July 14, 2020 declaration for U.S. Patent Application No. 15/568,614 (hereinafter, “Declaration”) evidences that flushing provides for superior drug delivery from a drug-coated balloon catheter:
3.	Drug delivery to diseased tissue requires drug mass transfer off the delivery device to the tissue.  Percent drug released (PDR) is the difference between the amount of drug originally on the device and the amount on the device after use. PDR is one of the key performance indicators for a drug delivery device because it is used to determine how much drug is available for transfer to the diseased tissue.  The submerge and inflate drug release testing experiment described herein shows how coating hydration time affects PDR of a drug-coated balloon catheter in a body lumen.
4	 Drug-coated balloon catheters having a balloon nominal diameter of 10 mm and a balloon length of 30 mm (Urotronic Lot 30052) were used for PDR testing.  These catheters had an initial drug dose of 3299 μg of paclitaxel and also included an additive.  The coating formulation was 75 wt% paclitaxel, 20 wt% pentraerythritol ethoxylate 15/4, and 5 wt% pentaerythritol ethoxylate 3/4.
5.	The drug coated balloon catheters were individually submerged in 500 mL of 37°C purified water and, after a coating hydration time of zero seconds, 30 seconds, or 60 seconds, were inflated in the water, and then were immediately withdrawn from the water.  After withdrawal from the water, the balloons were assayed for drug content via high performance liquid chromatography (HPLC) using paclitaxel peak area compared to a calibration curve generated from reference standards.  The percent of drug remaining on the balloon was calculated as amount of drug measured post-testing divided by the initial drug dose.  The percent drug release was calculated as 1 minus the percent of drug remaining on the balloon.
6.	The data from the experiment is illustrated in the table below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

7.	The data from the experiment is plotted in the graph below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

8.	The results show that not allowing the coating to hydrate prior to inflation will result in very little (less than 4%) of the drug being available for delivery to the diseased tissue, while allowing the coating to hydrate dramatically increases the amount of the drug available for delivery to the diseased tissue.
Declaration, par. 3-8.  Therefore, the “flushing” and “exposing” steps of the instant claims provide for superior drug delivery, whereby the instant claims are distinguishable over Wang.

Conclusion
Claims 1-29 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611